DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-18) in the reply filed on January 27, 2021 is acknowledged.  The traversal is on the ground(s) that “examination of all of the identified inventions and all of pending claims would not result in a serious search and/or examination burden” (see “Remarks” page 1 second to last paragraph).  This is not found persuasive because Group II is distinct and independent from Group I as details in the previous Office Action, therefore searching and examining two distinct and independent inventions would result in a serious burden to the Examiner.
The requirement is still deemed proper and is therefore made FINAL.

Specification
A new title is required that is clearly indicative of the ELECTED invention to which the claims are directed. 
The following title is suggested: --METHOD FOR SOLDERING ELECTRONIC COMPONENTS TO PRINTED CONDUCTIVE INK--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 10,869,391 to Kwon et al.
Regarding claim 1, Kwon et al disclose a method for forming a contact pad (5) on a non-conductive flexible substrate (1), comprising: applying a conductive ink (3) to a selected portion of the non-conductive flexible substrate (1) forming a conductive layer (5); applying a non-conductive dielectric layer (4) to a selected portion of the conductive layer and to a selected portion of the non-conductive flexible substrate forming an opening, above the conductive layer, in the non-conductive dielectric layer; and forming the contact pad (5) on the conductive layer (3, see Fig. 5).
	Regarding claims 2-3, Kwon et al disclose one or more of the non-conductive flexible substrate, the conductive layer, or the non-conductive dielectric layer are stretchable and one or more of the conductive layer or the non-conductive dielectric layer are flexible layers (see Fig. 5).
Regarding claim 4, Kwon et al disclose the flexible layers are adapted to conform to at least one of a non-planar surface and the flexible layers are continually flexible (see Fig. 5).

	Regarding claims 6-7, Kwon et al disclose the conductive ink is not solderable (inherent because it made of the same material as claimed by Applicant) and comprises at least one of gold, silver, tin, aluminum, copper, nickel, and cobalt (see Col. 11, lines 33-45).
	Regarding claim 8, Kwon et al disclose the non-conductive dielectric layer (4) includes at least one of a polymer film and a dielectric ink (see Col. 14, lines 59-67).
Regarding claim 9, Kwon et al disclose applying the conductive ink forms one or more openings in the conductive layer, and wherein the non-conductive dielectric layer fills the one or more openings in the conductive layer (see Fig. 5). 
Regarding claim 10, Kwon et al disclose applying the conductive ink includes one or more of dispensing, flat bed screen printing, roll to roll screen printing, gravure printing, inkjet printing, aerosol jet printing, or flexography printing (see Col. 11, line 67).
Regarding claim 11, Kwon et al disclose applying the non-conductive dielectric layer includes one or more of laminating, dispensing, depositing, flat bed screen printing, roll to roll screen printing, gravure printing, inkjet printing, aerosol jet printing, or flexography printing (see Col. 14, lines 59-62).
Regarding claim 12, Kwon et al disclose forming the contact pad (5) in the opening in the non-conductive dielectric layer includes electrolytic plating, electroless plating, or applying solderable ink (see Col. 15, lines 16-21).
Regarding claim 18, Kwon et al disclose the non-conductive flexible substrate includes thermoplastic polyurethane (TPU), polydimethylsiloxane (PDMS), polyethylene .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al in view of U.S. Patent Application 2007/0057022 to Mogami et al
Kwon et al is silent regarding the formation of the opening in the non-conductive layer.  Mogami et al teaches the step of forming the opening in the non-conductive dielectric layer (13) by one or more of mechanical drilling, laser drilling, or etching (see Par. 44).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kwon et al by using one or more of mechanical drilling, laser drilling, or etching to form the opening as taught by Mogami et al for mounting an electronic component to the contact pad by low load (see Par. 22)

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al in view of U.S. Patent 6,476,332 to Shangguan.

	Regarding claim 14, both Kwon et al and Shangguan disclosed the solder paste comprises tin and silver except for one of SnBi, SnBiAg, Sac305, and SAC105.  It would have been an obvious matter of designed choice to one having ordinary skill in the art before the effective filing date of the claimed invention to choose any desired solder such as one of SnBi, SnBiAg, Sac305, and SAC105, since Applicant has not disclosed the specific solder above, solves any stated problem or for any particular purposes and it appears the invention would perform equally well with the solder disclosed by Kwon et al or Shangguan.  Furthermore it has been held to be within the general skill of the worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited for their teaching of mounting electronic component to the flexible circuit board.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DN/								/DONGHAI D NGUYEN/February 13, 2021 		                                           Primary Examiner, Art Unit 3729